Citation Nr: 1717407	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the record. 

In November 2015, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include depression and PTSD for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal has been remanded twice for additional medical information.  In June 2013, the Board asked the examiner to conduct necessary tests and to provide a detailed account of all manifestations of any psychiatric disability found.  The examiner was asked to find or exclude a diagnosis of PTSD and to provide a complete rationale for his or her findings.  The examiner was also instructed to address the Veteran's diagnosis of major depressive disorder and provide an opinion as to whether it overlapped with or could be mistaken for symptoms associated with PTSD.  

In the 2015 the Board determined that the examiner's opinion of August 2013 was insufficient as it failed to address manifestation of depression as requested.  The appeal was remanded for an addendum opinion or new examination to determine whether the Veteran has a diagnosis of PTSD based upon his 1986 service in Korea and if diagnosed, the underlying stressor was to be identified. The examiner was specifically asked to address fear of hostile military or terrorist activity, whether the identified stressor was adequate to support a PTSD diagnosis, and whether his symptoms were related to the identified stressors.  The examiner was again asked to address the possible diagnosis of major depressive disorder and provide an opinion as to whether it overlapped with or could be mistaken for symptoms associated with PTSD.  

In March 2016, an addendum to the August 2013 VA examination opinion was obtained.  Unfortunately, the Board finds that the resulting VA examiner's report and addendum opinion are inadequate for rating purposes.  

First, the examiner opined that there is insufficient evidence to support a diagnosis of PTSD based on the claims of the nature of service in Korea in 1986.  In addition, the examiner did not find evidence that the self-reported, associated symptoms met DSM 5 criteria for PTSD, or that they are clinically significant or disabling.  Thes diagnosis made according to DSM-V criteria in improper in this appeal.  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board on July 23, 2009 (i.e., before August 4, 2014), the DSM-IV remains applicable and must be used in this appeal.

Second, the examiner failed to address the question of if the Veteran had a possible diagnosis of major depressive disorder.  He or she was also asked to provide an opinion as to whether it overlapped with or could be mistaken for symptoms associated with PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claim.  The most recent VA treatment information of record is dated from February 25, 2016.  Ask the Veteran to provide a release for private treatment records and obtain any records reported.  

2. Return the claims file to the VA examiner who conducted the March 2016 addendum opinion. The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner is asked to address the following:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014, (such as the Veteran's), the diagnosis must be in accordance with the DSM-IV.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and explain why prior diagnoses are inappropriate.  If the examiner diagnoses the Veteran with PTSD under DSM-IV, he or she should identify the elements which support or eliminate the diagnosis and should provide an opinion as to whether any diagnoses of  PTSD is due to in-service stressors related to a fear of hostile military or terrorist activity.

The examiner is instructed to address the Veteran's diagnosis of major depressive disorder and provide an opinion as to whether it overlapped with or could be mistaken for symptoms associated with PTSD.  

c) Prepare a list of each mental health diagnosis made for this Veteran.  For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder had its onset in service, or if it is a psychosis, whether it is as likely as not that it manifested within one year of service discharge, or whether it is as likely as not that the disorder was caused by any incident or event that occurred in service.  . 

The examiner must provide the rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


